Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/589097     Attorney's Docket #: FE-0500US
Filing Date: 9/30/2019; claimed foreign priority to 11/6/2018
					
Applicant: Arai et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election of Species I, Embodiment 1, claims 1, 2 and 13, filed 3/1/2021, has been acknowledged.
	This application contains claims 3-12 drawn to an invention non-elected without traverse.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In the specification, paragraph [0003], the word “SUMMARY” should be on its own title.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmit et al. (U.S. Patent Application Publication # 2019/0198420 A1).
In regards to claim 1, Schmit et al. (figures 1-3) show a semiconductor module 11 comprising a semiconductor device 100, and a cooling device 83, wherein the semiconductor device 100 has: an input terminal 58; a wiring portion 14 that includes a first end portion (end portion connecting 58), and a second end portion (end portion connecting 36), and extends in one direction, the first end portion (end portion connecting 58) being connected to the input terminal 58; a circuit substrate 10 that includes a top surface (top of 10), and a bottom surface (bottom of 10), the top surface being provided with a first circuit board (right 22) and a second circuit board (left 22) along the one direction, the bottom surface (bottom of 10) being arranged on a top surface of the cooling device 83; a metal body 22 connected between the wiring portion 14, and a top surface of the first circuit board (right 22); and a semiconductor chip 34 that includes a top surface electrode (inherent on top surface of 34 and under 36), and a bottom surface electrode (inherent on bottom surface 50), the top surface electrode (inherent on top surface of 34 and under 36) being connected to the second end portion (end portion connecting 36), the bottom surface electrode (inherent on bottom surface 50) being connected to a top surface (top surface of 22) of the second circuit board  (left 22). 
In regards to claim 13, Schmit et al. show a vehicle (see paragraph [0033]) comprising the semiconductor module according to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmit et al. (U.S. Patent Application Publication # 2019/0198420 A1).
In regards to claim 2, Schmit et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the metal body 22 is connected to a portion of the wiring portion 14, the portion being closer to the input terminal 58 than the semiconductor chip 34 is.   However, it would be a matter of design choice to have the metal body connected to the portion being closer to the input terminal than the semiconductor chip. 
Therefore it would be obvious to one of ordinary skill in the art to use Schmit et al.’s electric module in placing the metal body in the desired area claimed for the purpose of providing an output conductive pad associate for an output signal for the device.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










5/20/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826